Opinion of the Court, by
Judge Clark.
THIS writ of error is prosecuted to an order of the county court of Fayette, establishing a mill on North Elkhorn, on the land of said Rogers. The inquest upon which this order was founded, is erroneous, in not stating specially, the damage the overflowing of the water would be to each proprietor of the lands adjoining. It only states that Dorcas Smith, James Munday and the heirs of Martin Smith, deceased, would be injured to the amount of $65, by the overflowing of the water. What proportion of this sum each of these individuals was entitled to, was a matter of fact, which ought to have been ascertained by the inquest.
Order reversed.